The plaintiff has recovered a verdict, in ejectment, against these appellants; who were in possession of certain lands, claiming as heirs at law of Benjamin R. Williams deceased. The plaintiff claimed to own the lands in fee, and to be entitled to their possession, under a deed executed and delivered to her by Williams in April 1890. There was sufficient evidence, with respect to the making of this deed, its delivery to the plaintiff and the consideration for the grant, *Page 159 
to support the verdict of the jury and it will not be disturbed, in the absence of any material errors committed upon the trial. The appellants, however, rely upon exceptions to certain rulings by the trial judge; of which we need only consider those by which were excluded the declarations of the grantor, Williams, made to third persons, after his grant of the lands, and which were offered by the defendants, to prove that he had not intended to make an absolute conveyance to the plaintiff. It was their theory that he had only divested himself of his property to avoid threatening embarrassments of litigation; out of which he eventually came, free of trouble. We think his declarations were wholly inadmissible as against his grantee. Their admissibility is sought to be defended upon these grounds; that the grantor remained in possession and his declarations were proper to characterize that possession; that they were admissible to show the intent with which the deed was executed and that they were admissible as part of the res gestæ. But all of these grounds are answered by the fact that Williams had executed and delivered to plaintiff the deed of these lands, and was not in their possession under any claim of title. If the action had been by creditors to set aside the conveyance, upon the ground of its having been fraudulently made, the declarations of the grantor would then have been admissible to characterize his possession. (Loos v. Wilkinson, 110 N.Y. 195, 211.) In such a case, as it was said in Loos v. Wilkinson, they would be regarded as in the nature of res gestæ declarations and competent on the question of the grantor's fraud. But there is no such question in this case, and there is no occasion to depart from the long-settled and familiar rule that the declarations or acts of a grantor, subsequently to his grant, will never be permitted to be shown in disparagement, or to the prejudice, of his grantee's rights. (1 Phil. Evid. [C.  H.'s Notes] 223; Jackson v.Aldrich, 13 Johns. 106; Padgett v. Lawrence, 10 Paige at p. 180; Vrooman v. King, 36 N.Y. 477.)
The judgment should be affirmed, with costs.
All concur.
Judgment affirmed. *Page 160